Citation Nr: 0527870	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-17 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for 
fibrositis/fibromyalgia, currently evaluated as 40 percent 
disabling. 

2.  Entitlement to an increased evaluation of allergic 
rhinitis, currently as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from September 
1974 to March 1988. This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California. During the course of the appeal, the 
veteran relocated and the RO in Louisville, Kentucky has 
assumed jurisdiction.

In March 2005, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

In August 2005, the Board received a statement from the 
veteran indicating that he requested and was still requesting 
a hearing.  He did not specifically state whether he wished a 
hearing before the Board or a decision review officer at the 
RO.  See 38 C.F.R. §§ 20.700 (2004).  

Accordingly, this case hereby is REMANDED for the following:


The RO should contact the veteran, 
clarify the veteran's choice of hearing 
and then schedule the veteran for a 
hearing.  Thereafter, notify him of the 
date, time, and location of the hearing.  
If, for whatever reason, he decides that 
he no longer wants a hearing, then this 
should be documented in the record.  
Also, if he fails to report for the 
scheduled hearing without good cause, 
this also should be documented in the 
record.  

Following completion of the above action, and any other 
appropriate action, the veteran's claims folder, if in order, 
should be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


